Title: From Thomas Jefferson to the Abbés Arnoux and Chalut, 5 April 1790
From: Jefferson, Thomas
To: Arnoux, Abbé,Chalut, Abbé



New York April 5. 1790.

Instead of the pleasure, my dear friends, of meeting you again in Paris, of recounting to you our revolution, and enquiring of you the details of yours, I have now to write you a letter of Adieu. Receive my sincere thanks for the kindnesses beyond number which you rendered me while in Paris, and my regrets that I am now to be cut off from the pleasure of your society and conversation. I shall never cease to recollect the multiplied proofs of your friendship to me, and of your patriotism towards your own country, or rather I may say towards the whole world. I hope your love of mankind in general will now be fully gratified by seeing a rational liberty established in your own country, and extended to others. My new situation would have been less unacceptable but for the friendships from which it has withdrawn me. Among these yours  was of the most valued. I shall hope you will continue to preserve some remembrance of it, and sometimes to let me hear from you: and especially that you will recommend to me your friends who may come hither. Present my best respects to Monsieur and Madame Deville. Tell the former that I have found here the genuine Balsamum Canadense brought from Canada, and that it shall be sent by the first vessel which passes from this port directly to Havre. That heaven may bless you with long years of life and health, is the fervent prayer of him who has the honor to be with sentiments of the purest attachment, my dear friends, your most obedient & most humble servt,

Th: Jefferson

